Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 1 of 28 PageID #: 2253



                                   THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF TEXAS
                                          MARSHALL DIVISION

 GIGAMON INC.,                                                       §
                                                                     §
 v.                                                                  §        CASE NO. 2:19-CV-300-JRG
                                                                     §
 APCON, INC.                                                         §
                                                                     §


                                              CLAIM CONSTRUCTION
                                             MEMORANDUM AND ORDER

           Before the Court is the Opening Claim Construction Brief (Dkt. No. 74) filed by Plaintiff

Gigamon Inc. (“Plaintiff” of “Gigamon”). Also before the Court is the Responsive Claim

Construction Brief (Dkt. No. 97) filed by Defendant Apcon, Inc. (“Defendant” or “Apcon”) as

well as Plaintiff’s reply (Dkt. No. 103).

           The Court held a hearing on June 25, 2020.




                                                          Table of Contents

I. BACKGROUND....................................................................................................................... 2
II. LEGAL PRINCIPLES ........................................................................................................... 3
III. AGREED TERMS................................................................................................................. 7
IV. DISPUTED TERMS .............................................................................................................. 7
   A. “out of band” ......................................................................................................................... 8
   B. “network port” and “instrument port” ................................................................................. 15
   C. “non-pass through device” .................................................................................................. 23
   D. “packet value” ..................................................................................................................... 24
   E. “destination address associated with a first location” ......................................................... 28
V. CONCLUSION...................................................................................................................... 28




                                                                    -1-
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 2 of 28 PageID #: 2254



                                         I. BACKGROUND

        Plaintiff alleges infringement of United States Patents No. 8,570,862 (the “’862 Patent”),

8,824,466 (the “’466 Patent”), 8,830,819 (the “’819 Patent”), 8,873,557 (the “’557 Patent”),

9,077,656 (the “’656 Patent”), and 9,769,049 (the “’049 Patent”) (collectively, “the patents-in-

suit”). (Dkt. No. 74, Exs. 1–6). Plaintiff submits that “[i]n general, the patents-in-suit concern

monitoring of packet networks and aspects thereof.” (Dkt. No. 74, at 1.)

        The ’656 Patent, titled “Packet Switch Methods and Systems,” issued on July 7, 2015, and

bears an earliest priority date of May 5, 2004. Although the ’656 Patent is not the earliest-issued

patent-in-suit, the ’656 Patent bears the earliest priority date of the patents-in-suit. Plaintiff submits

that the ’656 Patent relates to a “packet broker” that facilitates centralization of packet data

network monitoring. The Abstract of the ’656 Patent states:

        The present invention relates to a packet switch and a packet switching method. An
        example embodiment of the present invention comprises at least three network
        ports, at least one instrument port, a mux-switch, a packet switch fabric, and an
        address table. The embodiment updates the address table to include the source
        address of each ingress packet of each network port and associate the source address
        with that network port. The mux-switch routes the ingress packet traffic of each
        network port according to the identity of the network port so that at least a copy of
        the packet traffic of one of the network ports is routed to an instrument port. The
        packet switch fabric routes the packets from the instrument ports to the network
        ports according the destination address of the packet and the identity of the network
        port that is associated with the destination address as recorded in the address table.

        The ’862 Patent, the ’466 Patent, the ’557 Patent, and the ’049 Patent are not related to the

’656 Patent (see Dkt. No. 97, at 2 n.3), but Plaintiff submits that these patents all pertain to

facilitating centralization of packet data network monitoring. Plaintiff submits that these patents

“concern out-of-band network monitoring of physical and virtual networks (the ’656, ’862, and

’049 patents)” and “packet identification and de-duplication (the ’466 and ’557 patents).” (Dkt.

No. 74, at 1.)



                                                  -2-
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 3 of 28 PageID #: 2255



       The ’819 Patent, titled “Network Switch With By-Pass Tap,” issued on September 9, 2014,

and bears a filing date of February 26, 2010. Plaintiff submits that the ’819 Patent relates to

“facilitating the monitoring of packet networks when monitoring equipment sits within the

network traffic flow.” (Dkt. No. 74, at 1.) The Abstract of the ’819 Patent states:

       A network switch apparatus includes a first network port, a second network port, a
       first inline port, a second inline port, wherein the first and second inline ports are
       for communication with a pass-through device, a packet switch, and a by-pass
       device configured to operate in a first mode of operation, wherein in the first mode
       of operation, the by-pass device is configured to pass a first packet received at the
       first network port to the packet switch. The by-pass device is configured to switch
       from the first mode of operation to a second mode of operation upon an occurrence
       of a condition, and wherein in the second mode of operation, the by-pass device is
       configured to transmit a second packet received at the first network port to the
       second network port without passing the second packet to the packet switch.

                                   II. LEGAL PRINCIPLES

       It is understood that “[a] claim in a patent provides the metes and bounds of the right which

the patent confers on the patentee to exclude others from making, using or selling the protected

invention.” Burke, Inc. v. Bruno Indep. Living Aids, Inc., 183 F.3d 1334, 1340 (Fed. Cir. 1999).

Claim construction is clearly an issue of law for the court to decide. Markman v. Westview

Instruments, Inc., 52 F.3d 967, 970–71 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996).

       “In some cases, however, the district court will need to look beyond the patent’s intrinsic

evidence and to consult extrinsic evidence in order to understand, for example, the background

science or the meaning of a term in the relevant art during the relevant time period.” Teva Pharm.

USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015) (citation omitted). “In cases where those

subsidiary facts are in dispute, courts will need to make subsidiary factual findings about that

extrinsic evidence. These are the ‘evidentiary underpinnings’ of claim construction that we

discussed in Markman, and this subsidiary factfinding must be reviewed for clear error on appeal.”

Id. (citing 517 U.S. 370).


                                               -3-
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 4 of 28 PageID #: 2256



        To ascertain the meaning of claims, courts look to three primary sources: the claims, the

specification, and the prosecution history. Markman, 52 F.3d at 979. The specification must

contain a written description of the invention that enables one of ordinary skill in the art to make

and use the invention. Id. A patent’s claims must be read in view of the specification, of which

they are a part. Id. For claim construction purposes, the description may act as a sort of dictionary,

which explains the invention and may define terms used in the claims. Id. “One purpose for

examining the specification is to determine if the patentee has limited the scope of the claims.”

Watts v. XL Sys., Inc., 232 F.3d 877, 882 (Fed. Cir. 2000).

        Nonetheless, it is the function of the claims, not the specification, to set forth the limits of

the patentee’s invention. Otherwise, there would be no need for claims. SRI Int’l v. Matsushita

Elec. Corp., 775 F.2d 1107, 1121 (Fed. Cir. 1985) (en banc). The patentee is free to be his own

lexicographer, but any special definition given to a word must be clearly set forth in the

specification. Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1388 (Fed. Cir. 1992).

Although the specification may indicate that certain embodiments are preferred, particular

embodiments appearing in the specification will not be read into the claims when the claim

language is broader than the embodiments. Electro Med. Sys., S.A. v. Cooper Life Sciences, Inc.,

34 F.3d 1048, 1054 (Fed. Cir. 1994).

        This Court’s claim construction analysis is substantially guided by the Federal Circuit’s

decision in Phillips v. AWH Corporation, 415 F.3d 1303 (Fed. Cir. 2005) (en banc). In Phillips,

the court set forth several guideposts that courts should follow when construing claims. In

particular, the court reiterated that “the claims of a patent define the invention to which the patentee

is entitled the right to exclude.” Id. at 1312 (quoting Innova/Pure Water, Inc. v. Safari Water

Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004)). To that end, the words used in a claim



                                                 -4-
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 5 of 28 PageID #: 2257



are generally given their ordinary and customary meaning. Id. The ordinary and customary

meaning of a claim term “is the meaning that the term would have to a person of ordinary skill in

the art in question at the time of the invention, i.e., as of the effective filing date of the patent

application.” Id. at 1313. This principle of patent law flows naturally from the recognition that

inventors are usually persons who are skilled in the field of the invention and that patents are

addressed to, and intended to be read by, others skilled in the particular art. Id.

       Despite the importance of claim terms, Phillips made clear that “the person of ordinary

skill in the art is deemed to read the claim term not only in the context of the particular claim in

which the disputed term appears, but in the context of the entire patent, including the

specification.” Id. Although the claims themselves may provide guidance as to the meaning of

particular terms, those terms are part of “a fully integrated written instrument.” Id. at 1315

(quoting Markman, 52 F.3d at 978). Thus, the Phillips court emphasized the specification as being

the primary basis for construing the claims. Id. at 1314–17. As the Supreme Court stated long

ago, “in case of doubt or ambiguity it is proper in all cases to refer back to the descriptive portions

of the specification to aid in solving the doubt or in ascertaining the true intent and meaning of the

language employed in the claims.” Bates v. Coe, 98 U.S. 31, 38 (1878). In addressing the role of

the specification, the Phillips court quoted with approval its earlier observations from Renishaw

PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998):

       Ultimately, the interpretation to be given a term can only be determined and
       confirmed with a full understanding of what the inventors actually invented and
       intended to envelop with the claim. The construction that stays true to the claim
       language and most naturally aligns with the patent’s description of the invention
       will be, in the end, the correct construction.

Phillips, 415 F.3d at 1316. Consequently, Phillips emphasized the important role the specification

plays in the claim construction process.



                                                 -5-
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 6 of 28 PageID #: 2258



       The prosecution history also continues to play an important role in claim interpretation.

Like the specification, the prosecution history helps to demonstrate how the inventor and the

United States Patent and Trademark Office (“PTO”) understood the patent. Id. at 1317. Because

the file history, however, “represents an ongoing negotiation between the PTO and the applicant,”

it may lack the clarity of the specification and thus be less useful in claim construction proceedings.

Id. Nevertheless, the prosecution history is intrinsic evidence that is relevant to the determination

of how the inventor understood the invention and whether the inventor limited the invention during

prosecution by narrowing the scope of the claims. Id.; see Microsoft Corp. v. Multi-Tech Sys.,

Inc., 357 F.3d 1340, 1350 (Fed. Cir. 2004) (noting that “a patentee’s statements during

prosecution, whether relied on by the examiner or not, are relevant to claim interpretation”).

       Phillips rejected any claim construction approach that sacrificed the intrinsic record in

favor of extrinsic evidence, such as dictionary definitions or expert testimony. The en banc court

condemned the suggestion made by Texas Digital Systems, Inc. v. Telegenix, Inc., 308 F.3d 1193

(Fed. Cir. 2002), that a court should discern the ordinary meaning of the claim terms (through

dictionaries or otherwise) before resorting to the specification for certain limited purposes.

Phillips, 415 F.3d at 1319–24. According to Phillips, reliance on dictionary definitions at the

expense of the specification had the effect of “focus[ing] the inquiry on the abstract meaning of

words rather than on the meaning of claim terms within the context of the patent.” Id. at 1321.

Phillips emphasized that the patent system is based on the proposition that the claims cover only

the invented subject matter. Id.

       Phillips does not preclude all uses of dictionaries in claim construction proceedings.

Instead, the court assigned dictionaries a role subordinate to the intrinsic record. In doing so, the

court emphasized that claim construction issues are not resolved by any magic formula. The court



                                                 -6-
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 7 of 28 PageID #: 2259



did not impose any particular sequence of steps for a court to follow when it considers disputed

claim language. Id. at 1323–25. Rather, Phillips held that a court must attach the appropriate

weight to the intrinsic sources offered in support of a proposed claim construction, bearing in mind

the general rule that the claims measure the scope of the patent grant.

                                     III. AGREED TERMS

       In their April 10, 2020 Joint Claim Construction and Prehearing Statement (Dkt. No. 60,

App’x A, at A1) and during the course of briefing (Dkt. No. 97, at 1 n.1; see Dkt. No. 74, at 6),

the parties submitted the following agreements:

                      Term                                      Agreed Construction
 “pass-through device”                             “a device configured to receive and forward
                                                   packets”
 (’819 Pat., Cls. 21–24, 31, 40)

 “L3 IPv4 . . . header”                            “Layer 3 Internet Protocol Version 4 header”

 (’557 Pat., Cls. 9, 18)

 “L3 IPv6 header”                                  “Layer 3 Internet Protocol Version 6 header”

 (’557 Pat., Cls. 9, 18)

 “duplicate packet”                                “a packet that has at least the same payload as
                                                   that of another packet”
 (’557 Pat., Cls. 1, 3–6, 10, 12–15, 19)

 “tunnel format”                                   “a format that involves adding additional
                                                   information to the original packet, such as a
 (’049 Pat., Cls. 31, 32)                          header”


                                    IV. DISPUTED TERMS

       After Plaintiff filed its Opening Claim Construction Brief (Dkt. No. 74) on May 13, 2020,

the parties conferred (see, e.g., Dkt. No. 90), the Court held a status conference on May 27, 2020,

and Defendant filed its Responsive Claim Construction Brief (Dkt. No. 97) on June 1, 2020,

                                               -7-
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 8 of 28 PageID #: 2260



addressing the remaining disputed terms. Herein, the Court addresses the remaining disputed

terms and does not address terms presented in Plaintiff’s Opening Claim Construction Brief that

are not addressed in Defendant’s Responsive Claim Construction Brief. As to terms in Plaintiff’s

Opening Claim Construction Brief that are not addressed in the present Claim Construction

Memorandum and Order, the Court accepts the parties’ agreement that such terms “do not need to

be construed by the Court.” (Dkt. No. 97, at 1.)

A. “out of band”


                                          “out of band”
                                    (’862 Patent, Claims 8, 25;
                                  ’049 Patent, Claims 1, 16, 31;
                                 ’656 Patent, Claims 1, 2, 14, 26;
                                      ’466 Patent, Claim 12)

 Plaintiff’s Proposed Construction                  Defendant’s Proposed Construction

 No construction necessary.                         “in a different frequency band that won’t
                                                    impact network traffic data flow”
 Alternatively:
     “outside the path of network traffic”


(Dkt. No. 60, App’x B, at B12, B28, B53 & B67; Dkt. No. 97, at 2; see Dkt. No. 74, at 11; see also

Dkt. No. 103, at 2; Dkt. No. 106, App’x A, at 1.)

       (1) The Parties’ Positions

       Plaintiff argues that its proposed interpretation is consistent with disclosures in the

specification. (Dkt. No. 74, at 12.) Plaintiff urges that “[t]he Court should reject Apcon’s attempt

to import an unrelated concept—frequency—into the patents-in-suit.” (Id., at 13.)

       Defendant responds by citing prosecution history, arguing that “[t]he Examiner’s

explanation that ‘out-of-band’ refers to a ‘different frequency band’ is objective, contemporaneous

intrinsic evidence confirming the meaning of the term.” (Dkt. No. 97, at 3.) Defendant also

                                               -8-
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 9 of 28 PageID #: 2261



submits that “technical dictionary definitions from around the time of the purported inventions

confirm that a person of ordinary skill would recognize that ‘band’ refers to a specified range of

frequencies.”   (Id., at 4–5.)    As to Plaintiff’s argument that Defendant’s proposal imports

“frequency” into the patents-in-suit, Defendant responds that “[n]o need existed for the patentee

to discuss basic networking concepts that would have been well known to a person of ordinary

skill.” (Id., at 6.) Further, Defendant argues that “nowhere in the specifications is the term ‘band’

defined as or used interchangeably with ‘path of network traffic,’” “[n]or does Gigamon offer any

reason as to why the term used in the patents is ‘out-of-band’ as opposed to ‘out-of-network,’ ‘out-

of-path,’ or ‘out-of-network path,’ even though ‘network’ and ‘path’ are common terms used

throughout the specification.” (Id. (emphasis omitted).) Finally, Defendant argues that Plaintiff’s

proposal would exclude embodiments disclosed in the specifications. (Id., at 6–7.)

       Plaintiff replies that “Figures 6 and 10 of the ’656 patent demonstrate the difference

between traditional inline monitoring (using a sniffer) and out-of-band management (per the

invention) . . . .” (Dkt. No. 103, at 3.) Plaintiff also argues that “Apcon points to an IPS [(intrusion

protection system)], which is not an embodiment of the patent.” (Id., at 4.)

       At the June 25, 2020 hearing, the parties reiterated the arguments set forth in their briefing,

particularly as to the prosecution history and the extrinsic dictionary definitions, and the parties

also addressed the patent figures as noted below.

       (2) Analysis

       Claim 1 of the ’656 Patent, for example, recites (emphasis added):

       1. A packet switch configured to be connected to a traffic production network and
       a network monitoring instrument, the packet switch comprising:
              a network port to be connected to the traffic production network, wherein
       the packet switch is an out-of-band device with respect to the traffic production
       network, and the network port is configured to receive packets from the traffic
       production network;

                                                 -9-
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 10 of 28 PageID #: 2262



                an instrument port for communication with the network monitoring
        instrument; and
                a computer-readable medium containing computer-executable instructions
        to operate the packet switch, comprising instructions to:
                establish a logical connection between the network port and the instrument
        port based on a network flow; and
                forward packets received from the traffic production network through the
        network port to the instrument port based on the packets belonging to the network
        flow.

        Neither side submits any expert opinion on the meaning of “out-of-band” in the context of

 packet networks.

        Plaintiff submits that the patents here at issue are directed to an “intermediary device [that]

 sits between the network and instruments and passes packets from the network to the instruments.”

 (Dkt. No. 74, at 12 (citing ’656 Patent at Fig. 10 & 20:43–45, ’862 Patent at Figs. 1 & 4–6, ’466

 Patent at Figs. 1, 2, 7 & ’049 Patent at Fig. 2).) The specification of the ’862 Patent discloses:

        As shown in FIGS. 1, 4, 5, and 6, the packet switch appliance 102 is configured to
        pass packets from a network to one or more network instrument(s) through
        instrument port(s). Thus, the packet switch appliance 102 is configured to process
        network traffic from the network in an out-of-band configuration.

 ’862 Patent at 9:41–46 (emphasis added); see, e.g., id. at Fig 1. The ’049 Patent discloses:

        [I]n some embodiments, the packet switch 140 may be an “out-of-band” network
        switch, which is configured to obtain packets and pass them to an instrument or to
        a network that is different from that associated with the original intended
        destination of the packets.

 ’049 Patent at 4:41–45 (emphasis added). Nothing in these disclosures, or any disclosure identified

 by Defendant, refers to ranges of frequencies.

        At the June 25, 2020 hearing, Defendant cited Figure 7 of the ’656 Patent, which Defendant

 argued illustrates a device that is not outside the path of network traffic. Plaintiff disputed this

 interpretation of Figure 7. The term “out-of-band” appears in only the claims of the ’656 Patent,

 not in the specification, let alone in any description of Figure 7. Defendant’s arguments regarding



                                                  - 10 -
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 11 of 28 PageID #: 2263



 Figure 7 are unpersuasive. Defendant’s arguments as to Figure 1 of the ’049 Patent are similarly

 unpersuasive. See ’049 Patent at 3:19–25 (“The device 100 is configured to communicate packets

 between the first and second nodes 160, 162 via the network ports 112, 114.”). Although the

 specification of the ’049 Patent does use the phrase “out-of-band,” as noted above, the specification

 does not describe Figure 1 as illustrating an out-of-band configuration.

        Defendant cites prosecution history of the ’862 Patent in which the examiner rejected the

 pending claims over the “Gallatin” reference (United States Patent Application Publication No.

 2005/0265364). (Dkt. No. 97, Ex. G, Aug. 3, 2012 Office Action, at 2.) The examiner stated:

        . . . Gallatin et al. further teach wherein the packet switch device is configured to
        process network traffic from the network in an out-of-band configuration (Gallatin
        et al. disclose a the [sic] Internet 1004 is coupled via routers 1006a-b and firewalls
        1008a-b. Switch 1010a is coupled to servers 1012a-b and IP phones
        1014a-c. Switch 1010b is coupled to servers 1012c-e. A sniffer 1016, an IDS/IDP
        1018 and a forensic recorder 1020 are also coupled to the network monitoring
        system 1002, see page 7 para[0093] and fig. 10. It is inferred the switches
        communicate to different device [sic] belonging to different frequency band.)

 (Id., at 6–7 (emphasis added).) Defendant also cites similar statements by the examiner later during

 prosecution. (Id., Ex. I, Jan. 18, 2013 Office Action, at 7–8.) Defendant submits that the patentee

 never contested the examiner’s statements regarding “different frequency band.” (See id., Ex. H,

 Nov. 5, 2012 Response to Office Action; see also id., Ex. J, Apr. 18, 2013 Response to Office

 Action.)

        On one hand, “statements by the examiner can inform how a person of ordinary skill in the

 art would interpret the claims.” Salazar v. Procter & Gamble Co., 414 F.3d 1342, 1347 (Fed. Cir.

 2005) (although “an applicant’s silence regarding [examiner] statements does not preclude the

 applicant from taking a position contrary to the examiner’s statements when the claim terms are

 construed during litigation,” “[s]tatements about a claim term made by an examiner during




                                                - 11 -
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 12 of 28 PageID #: 2264



 prosecution of an application may be evidence of how one of skill in the art understood the term

 at the time the application was filed”).

         On the other hand, no definitive statements are apparent that might give rise to a definition

 or disclaimer, and generally “it is the applicant, not the examiner, who must give up or disclaim

 subject matter that would otherwise fall within the scope of the claims.” Innova/Pure Water Inc.

 v Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1124 (Fed. Cir. 2004); see Salazar, 414 F.3d

 at 1347 (“This court refuses to create a rule or presumption that the applicant in this case disavowed

 claim scope by silence.”).

         On balance, this prosecution history lacks sufficient clarity to warrant adopting the narrow

 interpretation proposed by Defendant. See Phillips, 415 F.3d at 1317 (“[B]ecause the prosecution

 history represents an ongoing negotiation between the PTO and the applicant, rather than the final

 product of that negotiation, it often lacks the clarity of the specification and thus is less useful for

 claim construction purposes.”); Cordis Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir.

 2009) (“unclear prosecution history cannot be used to limit claims”).

         As to extrinsic evidence, Defendant cites eight technical dictionaries that define “band” in

 the context of communications as referring to a range of frequencies. (See Dkt. No. 97, Exs. M–

 U.) Defendant urges that because “band” is a well-known term, the absence of any discussion of

 frequencies in the patents-in-suit is no obstacle to adopting Defendant’s proposed construction.

 See McRO, Inc. v. Bandai Namco Games Am. Inc., 959 F.3d 1091, 1102 (Fed. Cir. 2020) (“a

 ‘patent need not teach, and preferably omits, what is well known in the art’”) (quoting Spectra-

 Physics, Inc. v. Coherent, Inc., 827 F.2d 1524, 1534 (Fed. Cir. 1987)).

         These dictionary definitions need not be reproduced and examined here in detail because

 Plaintiff does not contest that in some contexts the term “band” can refer to a frequency band.



                                                  - 12 -
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 13 of 28 PageID #: 2265



 Defendant further cites several technical definitions of “out-of-band” that refer to frequencies that

 are outside a given range of frequencies, such as outside a range of frequencies used for data

 communication. (See id., at Exs. M, N, Q, S, T & V.) Again, Plaintiff does not contest, as a

 general matter, that in some contexts the word “band” can refer to a range of frequencies.

        Some of this extrinsic evidence itself, however, demonstrates that “out-of-band” is not

 limited to referring to frequency ranges. One of these dictionaries defines “out of band” as “outside

 the defined frequency range or channel for a communication signal; more generally, outside a

 defined code. For example, characters with numeric values greater than 128 can be described as

 ‘out of band’ if ASCII characters are expected.” (Id., Ex. V, Dictionary of Computer & Internet

 Terms 354 (11th ed. 2013) (emphasis added).) This is also consistent with how one of these

 dictionaries explains that “out of band” can have meaning in the context of a packet data network.

 (Id., Ex. S, Webster’s New World Telecom Dictionary 354 (2008) (referring to “[p]acket

 technologies” using “headers and trailers that support out-of-band signaling” and using “separate

 signaling packets for various network management purposes”).

        Further, Plaintiff cites prosecution history of the ’656 Patent in which the patentee

 distinguished the “Kloth” reference (United States Patent Application Publication No.

 2005/0053073):

        Claim 1 has been amended to recite “the packet switch is an out-of-band device
        with respect to the traffic production network, and the network port is configured
        to receive packets from the traffic production network”. Kloth does not disclose or
        suggest the above features.

        Rather, Kloth discloses a “network device” 120 which is a part of a traffic
        production network 105. In particular, as shown in figure 3 (reproduced below for
        the Examiner’s convenience), the network device 120 is a part of the traffic
        production network 105 configured to transmit packets between nodes. Thus, the
        network device 120 of Kloth is not any out-of[-]band device with respect to the
        traffic production network 105.



                                                - 13 -
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 14 of 28 PageID #: 2266




        That the network device 120 of Kloth is not any out-of-band device is further
        evidenced from paragraph 5 of Kloth, which explains that when network devices
        malfunctions [sic], “congestion of traffic on the network” results. Accordingly, the
        network device of Kloth must be a part of the traffic production network. This is
        because an out-of-band device does not participate in network traffic production.
        So a failure of an out-of-band device will not have any impact on the performance
        of the traffic production network.

 (Dkt. No. 97, Ex. Y, Jan. 8, 2015 Response to Office Action, at 7–8 (emphasis added).)

        The patentee thus explained that an “out-of-band” device does not transmit packets

 between nodes of the network (the network as to which the device is “out-of-band”). This

 understanding is also consistent with the above-discussed intrinsic and extrinsic evidence. See

 ’862 Patent at 9:41–46; see also ’049 Patent at 4:41–45; Dkt. No. 97, Ex. S, Webster’s New World

 Telecom Dictionary 354 (2008).

        Finally, Defendant argues that Plaintiff’s proposed construction would exclude disclosed

 embodiments, such as an Intrusion Prevention System (“IPS”), which is an “active device” in the

 path of network traffic and can “block suspicious packets” and “send[] its own packets to fool the

 intruder.” ’656 Patent at 5:56–59. Yet, even assuming that this disclosure is directed to an

 embodiment rather than being a description of conventional network monitoring tools, “[i]t is not




                                               - 14 -
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 15 of 28 PageID #: 2267



 necessary that each claim read on every embodiment.” Baran v. Med. Dev. Techs., Inc., 616 F.3d

 1309, 1316 (Fed. Cir. 2010).

           The Court therefore hereby construes “out of band” to mean “outside the path of

 network traffic.”

 B. “network port” and “instrument port”


                                              “network port”
                                     (’862 Patent, Claims 1, 13, 18, 30;
                                      ’656 Patent, Claims 1, 2, 14, 26;
                                  ’466 Patent, Claims 1, 8, 17, 20, 22, 23;
                                       ’819 Patent, Claims 21, 31, 40)

     Plaintiff’s Proposed Construction                 Defendant’s Proposed Construction

     No construction necessary.                        “a specifically designated port connected to a
                                                       network”1
     Alternatively:
         “a port capable of being connected to a
     network”


                                          “instrument port”
                            (’862 Patent, Claims 1, 7, 9, 13, 18, 24, 26, 30;
                                   ’656 Patent, Claims 1, 2, 14, 26;
                               ’466 Patent, Claims 1, 8, 17, 20, 22, 23;
                                        ’819 Patent, Claim 40;
                                    ’049 Patent, Claims 1, 16, 31)

     Plaintiff’s Proposed Construction                 Defendant’s Proposed Construction

     No construction necessary.                        “a specifically designated port connected to a
                                                       network instrument’
     Alternatively:
         “a port capable of being connected to an
     instrument”




 1
  Defendant previously proposed: “a specifically designated port connected to a network tap or
 switch of the network.” (Dkt. No. 60, App’x B, at B3, B18, B32 & B51.)

                                                   - 15 -
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 16 of 28 PageID #: 2268



 (Dkt. No. 60, App’x B, at B3, B18, B32 & B51 (“network port”); id., at B5, B19, B40, B54 & B69

 (“instrument port”); Dkt. No. 74, at 8 & 9; Dkt. No. 97, at 11; id., at 11 n.6; Dkt. No. 103, at 10;

 Dkt. No. 106, App’x A, at 1.) At the June 25, 2020 hearing, the parties agreed that these terms

 have the same meaning across all five of the above-identified patents.

        (1) The Parties’ Positions

        Plaintiff argues as to “network port” that “Apcon’s addition of ‘specifically designated’

 improperly seeks to exclude ports that may be selectively configured to be a network port.” (Dkt.

 No. 74, at 8.) Plaintiff also argues that “Apcon’s ‘connected to’ language contradicts, or is

 redundant in view of, the claim language.” (Id., at 9.) As to “instrument port,” Plaintiff presents

 substantially the same arguments. (See id., at 9–10.)

        Defendant responds that “[t]he patentee chose the distinct terms ‘instrument port’ and

 ‘network port’ for a reason, and thus Apcon proposes that the terms be construed to make clear

 that they are independent, distinct, and have specifically designated properties in accordance with

 the intrinsic evidence.” (Dkt. No. 97, at 11.) Defendant argues that “[f]ar from being generically

 interchangeable ports that are ‘capable’ of performing those functions (as Gigamon contends), the

 claims set out a specific topology where packets ‘received from the traffic production network’

 are forwarded ‘through the network port to the instrument port’ via a ‘logical connection’ that is

 established ‘between’ them.” (Id., at 12 (quoting ’656 Patent, Cl. 1).) Defendant submits that “[i]f

 the network and instrument ports could be the same port as envisioned by Gigamon’s construction,

 this limitation would make no sense.” (Dkt. No. 97, at 15.) Defendant also submits that “the ’656

 Patent specifically distinguishes prior art hub devices that, unlike the patents, had ports that

 performed both functions . . . .” (Id., at 14.) Further, Defendant submits that “the applicant made

 that distinction explicit during prosecution.” (Id.)



                                                 - 16 -
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 17 of 28 PageID #: 2269



        Plaintiff replies that “Apcon’s addition is a temporal requirement that is not compelled by

 the claims,” and “[t]hese terms need no further amplification because the claims themselves define

 each port, recite the connections between the ports, and the functioning of each port.” (Dkt. No.

 103, at 10 & 12.)

        At the June 25, 2020 hearing, Defendant clarified that it is not arguing that a device must

 actually be connected in order to meet these claims limitations. In other words, Defendant

 concedes that a product offered for sale is not immune from infringement merely by virtue of

 having no cables attached. Defendant urged, however, the claims require that the ports of a device

 must be configured with network ports and instrument ports before the device is connected to

 anything (that is, before anything is “plugged in”). Defendant similarly urged that the “network

 port” and “instrument port” limitations cannot be met by any generic port.

        Plaintiff responded that no construction is necessary because the claims already recite what

 each port is and what it does.      Plaintiff nonetheless characterized the “network port” and

 “instrument port” as each being “configured” to communicate with networks and instruments,

 respectively. Plaintiff maintained that this configuration is not permanent but rather could change

 over time. Defendant replied that this configuration cannot be changed during communication

 operations but rather, at a minimum, a port must be disconnected from its connected device (that

 is, “unplugged”) before it can be reconfigured to be a different type of port.

        (2) Analysis

        Claim 1 of the ’656 Patent, for example, recites (emphasis added):

        1. A packet switch configured to be connected to a traffic production network and
        a network monitoring instrument, the packet switch comprising:
               a network port to be connected to the traffic production network, wherein
        the packet switch is an out-of-band device with respect to the traffic production
        network, and the network port is configured to receive packets from the traffic
        production network;

                                                - 17 -
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 18 of 28 PageID #: 2270



               an instrument port for communication with the network monitoring
        instrument; and
               a computer-readable medium containing computer-executable instructions
        to operate the packet switch, comprising instructions to:
               establish a logical connection between the network port and the instrument
        port based on a network flow; and
               forward packets received from the traffic production network through the
        network port to the instrument port based on the packets belonging to the network
        flow.

        The specification of the ’862 Patent discloses: “Packet switch appliances can be used to

 forward packets in the packet-switching network. Packet switch appliances have one or more

 network ports connected to the packet-switching network.” ’862 Patent at 1:39–42; see id. at Fig.

 1 (illustrating “instrument ports” 106a and 106b for connecting to network instruments 112a and

 112b and also illustrating “network port” 104a for connecting to a packet-switching network 108).

        Defendant’s proposal of “connected,” however, is confusing (if not inconsistent) when read

 in the context of above-reproduced Claim 1 of the ’656 Patent, which recites “a network port to be

 connected to the traffic production network.” Similarly, as to “instrument port,” Claim 1 of the

 ’656 Patent recites “an instrument port for communication,” and Claim 40 of the ’819 Patent

 recites “an instrument port for connection to a non-pass through device.” To whatever extent the

 claims require a network port or an instrument port to be connected, that requirement is set forth

 by other claim language, not by the term “network port” or “instrument port” itself.

        As to the meanings of “network port” and “instrument port,” the Background of the

 Invention section of the ’656 Patent provides context:

        Network visibility has decreased since the introduction of a packet switch. Before
        a packet switch, hubs were used. When hubs were used every port in the hub shares
        the same medium. Therefore every port can see the traffic at every other port. With
        this arrangement, network monitoring and trouble[-]shooting is relatively easy
        because all the user needs is to plug in an instrument into one of the hub ports and
        visibility to all the traffic inside the hub is obtained.




                                               - 18 -
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 19 of 28 PageID #: 2271



        However, because every port sees the traffic of every other port, a hub utilizes a
        significant amount of bandwidth. The problem of bandwidth usage leads to the use
        of a packet switch in a network. Through a MAC address learning and forwarding
        mechanism, a switch forwards a packet entering one port to out of another port
        without letting the other ports become involved.

 ’656 Patent at 4:53–67; see id. at 4:1 (“Conventional Network Monitoring Systems”).

        The Summary of the Invention section of the ’656 Patent then refers to “network ports”

 and “instrument ports” distinctly when referring to a “key feature” of the invention:

        The key feature of the present invention is configuring a switch so that it has a set
        of network ports and a set of instrument ports, and that packets flowing from the
        network ports to the instrument ports go through a circuit switch, whereas at the
        same time packets flowing from an instrument port to a network port go through a
        packet switch.

 ’656 Patent at 6:47–50.

        The specification is thus consistent with Defendant’s proposal that the claimed “network

 port” and “instrument port” are distinct from one another. Likewise, Defendant cites prosecution

 history of the ’656 Patent in which the patentee stated that “network port” and “instrument port”

 are different from one another:

        As an initial matter, Appellant respectfully notes that the device in figure 1 of APA
        [(“alleged admitted prior art”)] discloses a switch device having only “network
        ports”, and there is no “instrument port” for communication with a network
        monitoring instrument as described in claim 1 (see paragraphs 9–12). Note that
        cla[i]m 1 recites both “network port” and “instrument port”. Accordingly,
        “network port” and “instrument port” are presumed to mean different things, and
        the network port in figure 1 of APA cannot be analogized as the claimed
        “instrument port”. Also, figure 1 of APA does not disclose any port for
        communication with a “network monitoring instrument”. Thus, the subject matter
        of claim 1 could not have been rendered obvious in view of figure 1 of APA.

 (Dkt. No. 97, Ex. K, June 30, 2014 Notice of Appeal, at 2 (emphasis in original); see id., at 1; see

 also id., Ex. L, May 29, 2014 Response to Office Action, at 7 (similar).)

        Defendant expresses concern that “Gigamon’s constructions allow the same port to serve

 as an instrument port and as a network port at the same time.” (Dkt. No. 97, at 15.) The above-

                                                - 19 -
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 20 of 28 PageID #: 2272



 cited evidence from the specification and the prosecution history comports with the general

 principle that “[i]n the absence of any evidence to the contrary, we must presume that the use of

 these different terms in the claims connotes different meanings.” CAE Screenplates Inc. v.

 Heinrich Fiedler GmbH & Co. KG, 224 F.3d 1308, 1317 (Fed. Cir. 2000) (citation omitted); see

 Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP, 616 F.3d 1249, 1254 (Fed. Cir. 2010)

 (“Where a claim lists elements separately, the clear implication of the claim language is that those

 elements are distinct component[s] of the patented invention.”) (citations and internal quotation

 marks omitted).

        In some cases, a single physical structure may embody more than one recited structure.

 See Powell v. Home Depot USA, Inc., 663 F.3d 1221, 1231 (Fed. Cir. 2011) (rejecting argument

 that “cutting box” and “dust collection structure” limitations could be met only by a device having

 separate structures corresponding to each limitation); cf. Retractable Techs., Inc. v. Becton,

 Dickinson & Co., 653 F.3d 1296, 1304 (Fed. Cir. 2011) (“the specifications and the claims indicate

 that the ‘retainer member’ and the ‘needle holder’ need not be two separate pieces”).

        Here, however, above-reproduced Claim 1 of the ’656 Patent, for example, recites

 instructions for “establish[ing] a logical connection between the network port and the instrument

 port” and for “forward[ing] packets received from the traffic production network through the

 network port to the instrument port.”

        On balance, the above-discussed intrinsic evidence, read in light of the above-cited

 authorities, demonstrates that a single port cannot be both a “network port” and an “instrument

 port” at the same time. Thus, a port configured to be connected to a network is not at the same

 time configured to be connected to an instrument, and a port configured to be connected to an

 instrument is not at the same time configured to be connected to a network. This requirement is



                                                - 20 -
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 21 of 28 PageID #: 2273



 necessary in light of the above-discussed intrinsic evidence and also is necessary to give effect to

 the words “network” and “instrument” in these terms. That is, a “network port” cannot simply be

 any port that could be configured to be connected to a network, and an “instrument port” cannot

 simply be any port that could be configured to be connected to an instrument.

        Nonetheless, the disclosures cited by Defendant do not compel Defendant’s proposal that

 a “network port” or “instrument port” must be “specifically designated.” The cited disclosures

 refer to connections and communications but do not reference or explain “specifically designated.”

 See ’656 Patent at 2:14–15 (“a network port is linked to and in communication with a set of

 terminals in the packet-switching network”); see also id. at 8:42–43; ’862 Patent at 1:40–42 (“one

 or more network ports connected to the packet-switching network”); ’656 Patent at 9:64–66 (“The

 instrument ports of the packet-switching apparatus are coupled to network instruments.”), 12:65–

 66 (“an instrument connected to an instrument port”), 13:20–21 (same), 16:2–3 (same), 16:15–25

 (“ports 1201, 1203 and 1205 are assigned as network ports and port 1208 is assigned as an

 instrument port”); ’862 Patent at 4:2–3 (“two network instruments 112a and 112b connected to

 instrument ports 106a and 106b, respectively”), 6:13–15 (“network instrument 112a, which is

 connected to instrument port 106a”), 6:31–32 (“instrument port 106c, which is connected to

 another network instrument 112c”); ’466 Patent at 3:20–29 (“The packet switch appliance 102 of

 FIG. 1 includes a plurality of ports. Each port may be configured as a network port or tap port for

 connection to the network. . . . Typically, a network port is connected to a network tap or switch

 of the network. A port of the packet switch appliance may also be configured as an instrument

 port, which is used for connecting to a network instrument.”).




                                                - 21 -
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 22 of 28 PageID #: 2274



        Moreover, dependent Claim 8 of the ’466 Patent recites that “the first network port is

 selectively configurable to function as a network port for packet reception, or an instrument port

 for packet transmission to a device.” The specification of the ’466 Patent likewise discloses:

        The typical packet-switching appliance may include a number of ports. A given
        port may be configured as a network port for connection to the packet-switching
        network. Alternatively, a port may be configured as an instrument port for
        connection to one or more network instruments such as packet sniffers, intrusion
        detection systems, intrusion prevention systems, forensic recorders, or data storage
        devices.

 ’466 Patent at 1:54–61 (emphasis added). Defendant notes that this disclosure refers to prior art

 devices, but the disclosure is nonetheless informative as to how a person of ordinary skill in the

 art would understand the terms “network port” and “instrument port.” In other words, Defendant

 fails to show that the patentee’s discussion of prior art cannot inform how a person of ordinary

 skill in the art would understand the words used in the claims.

        This notion of “configured” also appears in disclosures in the ’819 Patent and in the ’049

 Patent. The ’819 Patent discloses:

        As used in this specification, the term “instrument port” refers to any port that is
        configured to transmit packets to an instrument, wherein the instrument may be a
        sniffer, a network monitoring system, an application monitoring system, an
        intrusion detection system, a forensic storage system, an application security
        system, etc., which are not pass through devices (i.e., they can only receive packets
        intended to be communicated between two nodes 30, 32, and cannot transmit such
        packets downstream).

 ’819 Patent at 8:10–20 (emphasis added). The ’049 Patent discloses:

        As used in this specification, the term “instrument port” refers to any port that is
        configured to transmit packets to an instrument, wherein the instrument may be a
        non-pass through device (i.e., it can only receive packets intended to be
        communicated between two nodes, and cannot transmit such packets downstream),
        such as a sniffer, a network monitoring system, an application monitoring system,
        an intrusion detection system, a forensic storage system, an application security
        system, etc., or the instrument may be a pass-through device (i.e., it can receive
        packets, and transmit the packets back to the device 100 after the packets have been
        processed), such as an intrusion prevention system.

                                               - 22 -
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 23 of 28 PageID #: 2275




 ’049 Patent at 3:53–65 (emphasis added).

          Plaintiff’s proposal of merely “capable of,” however, is overbroad. The above-discussed

 evidence compels requiring actual configuration, not mere capability. At the June 25, 2020

 hearing, Plaintiff acknowledged that these disputed terms contemplate configuration.

          The Court therefore hereby construes these disputed terms as set forth in the following

 chart:

                       Term                                        Construction

  “network port”                                   “a port configured to be connected to a
                                                   network (and not configured to be
                                                   connected to an instrument)”

  “instrument port”                                “a port configured to be connected to an
                                                   instrument (and not configured to be
                                                   connected to a network)”


 C. “non-pass through device”


                                    “non-pass through device”
                                    (’819 Patent, Claims 36, 40)

  Plaintiff’s Proposed Construction                Defendant’s Proposed Construction

  No construction necessary                        “a device configured to receive and not
                                                   forward packets”

 (Dkt. No. 60, App’x B, at B41; Dkt. No. 74, at 24; Dkt. No. 97, at 16; Dkt. No. 103, at 14; Dkt.

 No. 106, App’x A, at 2.)

          At the June 25, 2020 claim construction hearing, the parties stated they have reached

 agreement that “non-pass through device” means “a device configured to receive and not forward

 packets downstream.”




                                               - 23 -
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 24 of 28 PageID #: 2276



        The Court therefore hereby construes “non-pass through device” to mean “a device

 configured to receive and not forward packets downstream.”

 D. “packet value”


                                           “packet value”
                              (’862 Patent, Claims 1, 18, 34, 35, 39, 40)

  Plaintiff’s Proposed Construction                 Defendant’s Proposed Construction

  No construction necessary                         “a non-line rate value specified by the
                                                    criterion”


 (Dkt. No. 60, App’x B, at B7; Dkt. No. 74, at 19; Dkt. No. 97, at 19; Dkt. No. 103, at 10; Dkt. No.

 106, App’x A, at 2.)

        (1) The Parties’ Positions

        Plaintiff argues that “‘packet value’ is self-explanatory—it is a value of a packet.” (Dkt.

 No. 74, at 19.) Plaintiff urges that Defendant’s reliance on the prosecution history should be

 rejected because “the applicant did not define that a packet value is a non-line rate packet value or

 specify that a ‘packet value’ cannot include line rate values.” (Id., at 19–20.)

        Defendant responds that “Gigamon’s proposal—which does not construe the term at all

 and ignores the applicant’s statements during prosecution—would permit a line rate to be used as

 a packet value notwithstanding the applicant’s clear distinction between the two during

 prosecution, and therefore should be rejected.” (Dkt. No. 97, at 21.)

        Plaintiff replies that “[t]he claims explain what the packet value is, where it comes from,

 and how it is used in the invention.” (Dkt. No. 103, at 12.) Plaintiff also argues that, in the

 prosecution history cited by Defendant, “the applicant noted that a load balancing system is




                                                - 24 -
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 25 of 28 PageID #: 2277



 concerned only with line-rate . . ., whereas the novel system may concern ‘any’ value that a packet

 may have, including line rate.” (Id., at 13.)

        (2) Analysis

        Claim 1 of the ’862 Patent, for example, recites (emphasis added):

        1. A packet switch device for providing visibility of traffic in a network,
        comprising:
                a processing unit;
                a first network port communicatively coupled to the processing unit,
        wherein the first network port is configured to communicate with the network;
                a plurality of instrument ports communicatively coupled to the processing
        unit, each of the instrument ports configured to communicate with a respective
        network monitoring instrument;
                wherein the processing unit is configured to:
                    process a packet received at the first network port using a
                        first rule with a first criterion, and
                    process the packet received at the first network port using a
                        second rule with a second criterion;
                    wherein each of the first criterion and the second criterion
                        specifies a packet value, wherein the packet value
                        specified by the first criterion is for comparison with a
                        value of a portion of the packet, and wherein the
                        processing unit is configured to drop or forward the
                        packet based at least in part on a result from the
                        comparison.

        The parties have discussed prosecution history in which the patentee distinguished the

 “Gallatin” reference (United States Patent Application Publication No. 2005/0265364, attached to

 Defendant’s response brief as Exhibit W):

        Claim 59 recites that each of the first criterion and the second criterion specifies a
        packet value. According to pages 3–4 of the Office Action, the load balancing
        feature disclosed in Gallatin is analogized as the claimed second criterion for
        performing packet dropping or packet forwarding to one or more of the instrument
        ports. However, Applicant respectfully notes that load balancing does not involve
        any criterion that specifies a packet value. Rather, as described in Gallatin, the
        load balancing is based on line rate, which is not any packet value (see paragraph
        112).

        According to pages 4–5 of the Office Action, it appears that the Examiner is in
        agreement that Gallatin does not disclose the above features. However, according

                                                 - 25 -
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 26 of 28 PageID #: 2278



        to page 5 of the Office Action, Barr allegedly discloses a criterion that specifies a
        packet value, and it would have been allegedly obvious to implement such feature
        of Barr in the method of Gallatin. Applicant respectfully disagrees for the following
        reasons.

        First, as discussed, the load balancing of Gallatin is based on line rate, not any
        packet value. Thus, the purported combination to change the load balancing rule
        of Gallatin so that it involves a packet value would render Gallatin inoperable for
        its intended purpose (which is to do load balancing based on line rate), and would
        also contradict its principle of operation. Note that no prima facie case of any § 103
        rejections can be established if a purported combination would render a cited art
        inoperable for its intended purpose or would contradict a principle of operation of
        a cited art . . .

        More importantly, Barr specifically teaches “programming the router with a
        forwarding rule with respect to the packets received by the router on the third port,
        so as to override a main routing table of the router” (column 3, lines 39–44). On
        the other hand, the load balancing feature of Gallatin, in order for it to operate as
        intended, is understood as requiring its load balancing rule in the routing table be
        followed, not overridden, or otherwise the packets will not be able to be load
        balanced based on the line rate as taught in Gallatin. In view of the foregoing, one
        skilled in the art certainly would not combine the router programming feature
        (which involves determining a forwarding rule with respect to a received packet)
        of Barr with the load balancing feature of Gallatin.

        For at least the foregoing reasons, claim 59 and its dependent claims should be
        allowable over Gallatin.

 (Dkt. No. 97, Ex. J, Apr. 18, 2013 Response to Office Action, at 9–10 (emphasis modified); see

 id., Ex. W, U.S. Pat. Appl. Pub. No. 2005/0265364, at ¶ 112 (“These instruments [sic] ports may

 have different line rates, such as some may be running at 1 Gbps and others may be running at 100

 Mbps or 10 Mbps.”).) The Examiner allowed the claims. (Id., Ex. X, June 24, 2013 Notice of

 Allowability.)

        The above-italicized statements by the patentee amount to a definitive statement that

 processing based on line rate is different from processing based on a “packet value.” See Omega

 Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1324 (Fed. Cir. 2003) (“As a basic principle of claim

 interpretation, prosecution disclaimer promotes the public notice function of the intrinsic evidence



                                                - 26 -
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 27 of 28 PageID #: 2279



 and protects the public’s reliance on definitive statements made during prosecution.”). Proper

 interpretation of the disputed term should give effect to the patentee’s statements that load

 balancing in Gallatin is based on line rate and that “load balancing does not involve any criterion

 that specifies a packet value.” (Dkt. No. 97, Ex. J, Apr. 18, 2013 Response to Office Action, at 9.)

         But although “packet value” thus does not include “line rate,” this is already evident on the

 face of the above-reproduced claim, particularly as to the recital of the packet value being “for

 comparison with a value of a portion of the packet.” ’862 Patent, Cl. 1. The same analysis applies

 to the other claims here at issue. See id., Cls. 18, 34, 35, 39 & 40.

         At the June 25, 2020 hearing, the parties agreed as a general matter that a person of ordinary

 skill in the art would understanding the meaning of “packet value.” The parties addressed the

 meaning of, and reasons for, Defendant’s proposed construction. Plaintiff explained that “line

 rate” is a property of a connection, not a value that can be present in a packet. In other words,

 according to Plaintiff, nothing in a packet says anything about line rate. Plaintiff agreed that, in

 the prosecution history cited by Defendant, the patentee explained that load balancing has nothing

 to do with packet values. Defendant expressed concern that Plaintiff might later point to line rate

 as being a packet value. Plaintiff replied by expressing concern that Defendant’s proposal would

 require Plaintiff to prove a negative at trial.

         The Court proposed noting in the Court’s analysis of this term that a line rate is not a packet

 value. Plaintiff and Defendant agreed that such an explanation by the Court would appropriately

 address the parties’ concerns. Therefore, based on the prosecution history and the context provided

 by surrounding claim language, discussed above, and based on the above-summarized oral

 arguments presented by the parties at the June 25, 2020 hearing, the Court hereby finds that a line

 rate is not a packet value.



                                                   - 27 -
Case 2:19-cv-00300-JRG Document 114 Filed 07/02/20 Page 28 of 28 PageID #: 2280



            Based on this express finding and understanding that a line rate is not a packet value, the

 Court hereby construes “packet value” to have its plain meaning.

 E. “destination address associated with a first location”


                         “destination address associated with a first location”
                                       (’862 Patent, Claims 9, 26)

  Plaintiff’s Proposed Construction                   Defendant’s Proposed Construction

  No construction necessary                           “a terminal address of the destination terminal
                                                      of the packet for a first location”


 (Dkt. No. 60, App’x B, at B14; Dkt. No. 74, at 21; Dkt. No. 103, at 15; Dkt. No. 106, App’x A, at

 2.)

            At the June 25, 2020 hearing, the parties submitted that the claims in which this disputed

 term appears are no longer asserted. The Court therefore does not further address this term.

                                           V. CONCLUSION
       .
            The Court adopts the constructions set forth in this opinion for the disputed terms of the

 patents-in-suit. The parties are ordered that they may not refer, directly or indirectly, to each

 other’s claim construction positions in the presence of the jury. Likewise, the parties are ordered

 to refrain from mentioning any portion of this opinion, other than the actual definitions adopted by

 the Court, in the presence of the jury. Any reference to claim construction proceedings is limited

 to informing the jury of the definitions adopted by the Court.

           So ORDERED and SIGNED this 2nd day of July, 2020.




                                                            ____________________________________
                                                            RODNEY GILSTRAP
                                                            UNITED STATES DISTRICT JUDGE
                                                  - 28 -
